Kalmin Corp. Alberdi 1045 Caacupe, Paraguay, South America February 1, 2017 Jay E. Ingram Legal Branch Chief Office of Manufacturing and Construction United States Securities and Exchange Commission Washington, D.C. 20549-4631 Re: Kalmin Corp. Pre-effective Amendments 1 and 2 to Registration Statement on Form S-1 Filed January 20 and 26, 2017 File No. 333-215207 Dear Mr. Ingram: This letter sets forth the responses of Kalmin Corp. (“Company”) to the comments of the reviewing staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filing as set forth in the comment letter of January 30, 2017. Because company’s headquarter and assets ., page 10 1. Refer to comment 2 in our December 28, 2016 letter. The disclosure in this risk factor continues to be unclear. Since Mr. Jose Galarza, your sole director and officer, is a non-resident of the United States, it appears that it may be difficult to effect service of process on Mr. Galarza in the United States or to enforce any judgments obtained in the United States courts against Mr.
